NOTICE OF ALLOWANCE
Status of Claims
1. 	This action is in response to Applicant’s Request for Reconsideration dated 05/19/2022.
2.	Claims 1, 5-6, and 8-10 are currently pending.
3.	Claims 1, 5, and 8 have been amended.
4.	Claims 2-4, 7, and 11 have been cancelled.

Allowable Subject Matter
5. 	Claims 1, 5-6, and 8-10 are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the first region has the first uniformed density of the holes, and the second region has the second uniformed density of the holes, wherein the total surface area per volume of the first region of the member is configured to differ from the total surface area per volume of the second region of the member such that a shape of the holes formed in the first region of the member differs from a shape of the holes formed in the second region of the member or such that the first uniformed density of the holes differs from the second uniformed density of the holes, wherein each of the holes formed in the first region of the member has the same diameter, and each of the holes formed in the second region of the member has the same diameter, and wherein the first region of the member has the same thickness as the second region of the member” in the context of other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718